Per Curiam:

Plaintiff brought her action in replevin to recover possession of goods which she claimed to own, but which had been levied upon as the property of her husband. The issuable fact tried by the court, sitting as a. jury, was one of ownership. This was decided upon contradictory evidence in favor of the defendant. We may not disturb that finding.
It is strenuously insisted that an error was made in the assessment of the value of certain stacks of barley involved. The court found the value in gross, without indicating the number of bushels or the price per bushel used in the calculation. There was evidence tending to show its value to be as low as thirty-five cents, and as high as forty-five cents per bushel. At the latter figure, the total value was placed too low, at the former, too high. Not being able to state what view the court took upon this contradictory evidence, we are unable to say that the value, as fixed, was too great.
The judgment will be affirmed.